   Case 1:18-cv-11836-JGK-OTW Document 94 Filed 12/19/19 Page 1of4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------··-------- x
KAMIESHA MCCLAIN, on her own behall'and                         )
as mother and next friend of her minor son A.W.,                )
and TRINA MCCLAIN,                                              )
                                                                )
                                     Plaintiffs,                )
                                                                )   JUDGMENT PURSUANT
        -against-                                               )   TO RULE 68
                                                                )
THE CITY OF NEW YORK; ASSISTANT               )                     18 Civ. 11836 (JGK)
DISTRICT ATTORNEY JUSTIN                      )
ASHENFELTER: NYPD POLICE OFFICER              )
KEVIN Al.LEN, Shield No. 17619: NYPD          )
POLICE OFFICER YURIY DEMCHENKO, Shield)                                  -.    ~         -=-=-~----   ----     . -

No. 4740; NYPD SERGEANT "FNU" [First Name )                         11 ~10n::,, :;,1''l'
                                                                    ; ~ l')IJ('' 1"'11~~
 Unknown] GARGIN; NYPD SERGEANT               )                     1 I - - ._, --    ..A T'l'
                                                                                      ) . ' '
MATTHE [first name may have further lettc;·sj )                     'lr··LJ:::r"'T'·:-n
                                                                    ' _, ,_ - ,. ....
                                                                                           ~~ . . _·!_,_r_./   ~- r_t_~,
PEREIRA; NYPD POLICE OFFICER ·'FNli"          )                     1,
                                                                      , "")(" . .., -~---.
                                                                                                                           ..
                                                                                                                           I'


                                                                    ;~~:~-: ~·: ~L~ =1-?/iiz?lj;l_1'
KATS. Shield No. 29087; NYPD DEPUTY           )
INSPECTOR ''FNU" TAYLOR: NYPD POLICE )
                                                                                     ---- --·---
                                                                                                    .
                                                                                 .. -·-:·.- .. .:::·_________ - -
OFl'ICER '"FNLJ'' FINN: NYPD POLICE           )
SERGEANT "FNU" KISH:. NYPD LIEUTENANT )
ZALESKI; NYPD POLICE OFFICER JOHN             )
FREI SEN; NYPD POLICE OFFICER ''FNL"          )
LlJKESON: NYPD POLICE OFFICER "fNU"           )
SHIMJN: NYPD POLICE OFFICER "FNU"             )
CIFUENTES: NYPD POLICE DETECTIVc              )
PETER CONNOLLY, Shield No. 6354: NYPD         )
POLICE DETECTIVE BRIAN l llGGINS, Shield )
No. 7655; NYPD POLICE DETECTIVE JOSEPH )
DOLAN, Shield No. 7637: NYPD POLICE           )
DETECTIVE LENO HENDRICKS. Shield No.          )
4817: NYPD POLICE SERGEANT RY AN              )
GARGAN, Shield No. 1447; NYPD POLJC[          )
DETECTIVE "FNU" HARRY: NYPD POl.J:~·E         )
DETECTIVE THOMAS LONGA, Shield Ne. 7623:)
NYPD POLICE DETECTIVE MICHAEi.                )
PARIDES, Shield No. 7759: NYPD POLICE         )
DETECTIVE MICHAEL CACACE. Shield No.          )
1990; NYPD POLICE DETECTIVE ARGAPITO )
SOI.ER. Shield No. 5009 (retired): ANY OTHER )
JOI IN DOES MEMBERS OF THE NYPD WHO )
PARTICIPATED IN THE SEARCH OF                 )
PLAINTIFFS' APARTMENT OR IN PLAil\TIFF )
   Case 1:18-cv-11836-JGK-OTW Document 94 Filed 12/19119 Page 2 of 4




KAMIESHA's ARREST OR PROSECUTION,                             )
INCLUDING BUT NOT LIMITED TO ANY                              )
OTHER MEMBERS OF TllE NYPD's                                  )
EMERGENCY SER VICES UNIT'S ("ESU") "A                         )
TEAM"; JOHN DOES and RICHARD ROFS,                            )
                                                              )
                                   Defendants.                )
--------------------------------------------------------------X

        WHEREAS, plaintiff commenced this action by filing a complaint on or about

December 17. 2018, and filed an Amended Complaint on January 9, 2019. alleging that

defendants violated plaintiffs' federal civil and state common law rights; and

        WHEREAS, defendants have denied any and all liability arising out of plaintiffs'

allegations; and

        WHEREAS, on May 13. 2019 (by email) and on May 14. 2019 (by regular mail).

pursuant to Rule 68 of the Federal Rules of Civil Procedure. defendants offered to allow

plaintiffs to take judgment against the City of New York; and

        WHEREAS, on May 14. 2019. plaintiffs accepted defendants' Rule 68 Offer of

Judgment; and

        WHEREAS, on December 18. 2019. Judge Koeltl signed the Stipulation and

Order of Compromise Concerning infant i\.W.;

        NOW, IT IS HEREBY ORDERED,, ADJUDGED AND DECREED THAT:

                 I.       Pursuant to Rule 68 of the Federal Rules of Civil Procedure.

plaintiffs will take judgment against defendant City of New York in this action for the

sum of Five Thousand and One Dollars ($5.001.00) to Kamiesha McClain, One

Thousand and One Dollars($ LOO 1.00) to ·1 rina McClain. and One Thousand and One

Dollars ($1,001.00) to infant A.W., plus reasonable attorneys· fees. expenses and costs to

the date of the offer for plaintiffs' federal claims.



                                                    2
   Case 1:18-cv-11836-JGK-OTW Document 94 Filed 12/19/19 Page 3 of 4




                2.     This judgment shall be in Ii.JI! satisfaction of all foderal and state

law claims or rights that plaintiff may have to damages. or any other form of relief,

arising out of the alleged acts or omissions of defendants or any official. employee. or

agent, either past or present. of the City of New York, or any agency thereof, in

connection with the facts and circumstances that are the subject of this action.

               3.      This judgment shall not to be construed as an admission of liability

by delendants or any official. employee, or agent of the City of New York, or any agency

thereof; nor it is an admission that plaintiffs .iave suffered any damages.

               4.      In accepting defendants' offer of judgment, plaintiffs release and

discharge defendants; their successors or •1ssigns; and all past and present ofticials.

employees. representatives, and agents of the City of New York, or any agency thereo[

from any and all claims that were or could have been alleged by plaintiffs arising out of

the facts and circumstances that are the subject of this action.

               5.      By accepting the offor of judgment. plaintiffs waived plaintiffs'

rights to any claim for interest on the amount of the judgment.

               6.      By accepting the otkr of judgment. plaintiffs agreed that the

aforesaid payments of Five Thousand and One Dollars ($5.00 I .00) to Kamiesha

McClain. One Thousand and One           Dollar~.    ($1,00 I .00) to Trina McClain. and One

Thousand and One Dollars ($1.001.00) to infant A. W., within ninety (90) days of the date

of acceptance of the offer shall be a reasonable time for such payment, unless plaintiffs

received medical treatment in connection with the underlying claims in this case for

which Medicare has provided. or will    provid,~.    payment in full or in part. If plaintiffs are

Medicare recipients who received medical treatment in connection with the claims in this
   Case 1:18-cv-11836-JGK-OTW Document 94 Filed 12/19/19 Page 4 of 4




case, the ninety (90) day period for payment shall start to run from the date a Medicare

recipient plaintiff submits to Counsel for Defendants a final demand letter from

Medic:are.

        7.      B) acceptance of this Rule 68 Offer of Judgment, plaintiffs agree to

resolve any claim that Medicare may have for reimbursement of conditional payments it

has made as a secondary payer. and a M·.:dicare Set-Aside Trust shall be created, if

required by 42 U.S.C. lj J 395y(b) and 42 C.F.R. §§ 411.22 through 411.26. Plaintiffs

tllrther agree to hold harmless defendants and all past and present officials, employees,

representatives and agents of the City of New York. or any agency thereof: regarding any

past and/or tllture Medicare payments. presently known or unknown, made in connection

with this matter.



Dated: New York. New York

                    I
                    r
                        'J, I/ J 0 , 2o_J5
                                         r--·
                                                        _{}~_
                                                         G. KOELTL. U.S.D.J




                                             4
